NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



MATTHEW GERALD BRANSON,              )
                                     )
            Appellant,               )
                                     )
v.                                   )         Case No. 2D17-3659
                                     )
STATE OF FLORIDA,                    )
                                     )
            Appellee.                )
                                     )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public
Defender, and Richard J. D'Amico,
Special Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


            Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.